Allowable Subject Matter
Claims 1-2, 5-9, 12-18, 20 and 23-28 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a computing device and method comprising: a display, first and second temperature sensors, fluid reservoir to act as a heat sink, two or more heat-generating components, a dynamic vapor chamber fluidly connecting the fluid reservoir and the heat-generating components, the dynamic vapor chamber including two or more valves, a first valve between heat-generating components, the dynamic vapor chamber defining a bi-directional flowpath between the heat-generating components and the fluid reservoir, and a vapor chamber controller to selectively actuate the valves to affect the detected temperatures of the display.
However, none of the cited art or any other discloses or inherently implies the above device and method further comprising a second one of the valves oriented between the heat sink and one or more of the heat-generating components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622